         Case 1:20-cv-03109-RDM Document 30 Filed 03/26/21 Page 1 of 1




                           KLAYMAN LAW GROUP
                               A PROFESSIONAL ASSOCIATION
Larry Klayman, Esq.                  7050 W. Palmetto Park Rd               Tel: 561-558-5336
                                      Boca Raton, FL, 33433

Via Federal Express

March 21, 2021

Honorable Beryl Howell
Chief Judge, U.S. District Court for the District of Columbia
333 Constitution Ave NW
Washington DC 20001

Re: Random Assignment of Cases Filed by Larry Klayman

Dear Judge Howell:

I am writing to inquire about how each of the important cases that I recently filed were came to
be assigned to the Honorable Amy Berman Jackson (“Judge Jackson”). These cases are Klayman
v. Blackburne-Rigsby et al, 1:21-cv-409 and Klayman v. Kaiser et al, 1:21-cv-727. In the
Blackburne-Rigsby case, I asked Judge Jackson, when I filed a Motion for Disclosure, how this
case came to be assigned to her, but she declined to provide a substantive response. I am
therefore writing to you in this regard, as I have a right to know whether you had them assigned
to her as the chief judge, or some other administrative mechanism was in play.

I would also like to inquire how a third case styled Klayman v. Porter et al, 1:20-cv-3109 came
to be assigned to the Honorable Randolph Moss.

Please therefore advise how these three cases were “assigned,” as it would appear and it is
statistically unlikely that they were not assigned by random assignment.

Thank you for your courtesy and cooperation with a prompt response.

Finally, I hope that you are well.

                                                            Sincerely,




                                                            Larry Klayman, Esq.
